Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8; 12-15; 18-19; 20; 21; 23-25; 28; 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI(US.Pub.No.20110060814) in view of McDonald(US.Pub.20080282307) and Kocher(US.Pub.No.20040133794).

Regarding claim 1, FUKUI et al disclose a method comprising: at a device including a processor and a non-transitory memory (see fig.1, elements 20 and 14; a processing unit including a CPU (central processing unit) and a main memory etc., a storage device (i.e. a hard disk) in which data used for processing and software are stored, an input/output unit and a communication control unit (CCU) etc, 0065; 0069; 0067);



determining, in response to the first request, a first transformation based on a combination of a statistical performance criterion and a viewing performance criterion that is set relative to a view performance characterization of the base copy of the media content item(see fig.1 with element 15 for modifying a video content based on the capability of the devices requested the contents; modification means modifying content corresponding to said delivery request in accordance with said resource condition,0015; functioning as the modification means 15, the processing unit modifies the content corresponding to a delivery request in accordance with the aforementioned resource condition,0070).

 But did not explicitly disclose generating a first copy of the media content item by replicating and applying a first transformation to the base copy of the media content item, wherein the first copy of the media content item satisfies the viewing performance criterion, and the first copy of the media content item is statistically different from the base copy of the media content item in accordance with the statistical performance criterion; and causing transmission 

However, McDonald et al disclose generating a first copy of the media content item by replicating and applying a first transformation to the base copy of the media content item, wherein the first copy of the media content item satisfies the viewing performance criterion, and the first copy of the media content item is statistically different from the base copy of the media content item in accordance with the statistical performance criterion(see fig.4 for generating multiple versions or copies of the same content according to some specific characteristics associated the user devices requesting the contents; a first display device's characteristics may exhibit a native display resolution of 1280.times.1024. Upon or prior to receiving a request for viewing an HD video program, information corresponding to the display device coupled to STB 20 is transmitted by the STB 20 to VSO 320 or VHO 330, as shown in FIG. 3. Responsive to receiving the information corresponding to the display device, one or more computing devices cause retrieval of the display device's characteristics as necessary, if not already contained in the transmitted information or message from STB 20. The transmission of the first video program is effected by transmitting an instance of the requested HD video program as a compressed video stream in which compressed pictures have a spatial resolution that is lower than 1920.times.1080, resulting in a lower bit-rate,0035; one from a plurality of compressed versions or instances of the first video program, each exhibiting a respective set of compression characteristics that is different from the others, is determined a priori to be the 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

And Kocher et al disclose  causing transmission of the first copy of the media content item in combination with a first watermark for the base copy of the media content item(Watermarking: Watermarks are signals embedded in content that can be detected by a specialized detector but do not affect (or minimally affect) human perception of the content when played. Watermarks embedded in pictures, sound recordings, and images have been used by copyright holders to indicate that copying is not authorized, 0024; 0037; 0060-0061).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Kocher to modify FUKUI and McDonald by applying watermarking technique for the purpose of controlling access to video contents accordingly.

Regarding claim 2, FUKUI et al disclose wherein the device includes at least one of a headend or a client device (see fig.1; a content delivery server, abstract; 0021).



Regarding claim 4, the combination of FUKUI and McDonald did not explicitly disclose wherein the first watermark is combined with the first copy of the media content item before or after applying the first transformation to the base copy of the media content item.

However, Kocher et al disclose  wherein the first watermark is combined with the first copy of the media content item before or after applying the first transformation to the base copy of the media content item(Content can insert forensic watermarks in decoded output for tracing pirate copies, abstract; to allow real-time watermark insertion during playback,0090; Watermarking: Watermarks are signals embedded in content that can be detected by a specialized detector but do not affect (or minimally affect) human perception of the content when played. Watermarks embedded in pictures, sound recordings, and images have been used by copyright holders to indicate that copying is not authorized, 0024; 0037; 0060-0061).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Kocher to modify FUKUI and McDonald by applying watermarking technique for the purpose of controlling access to video contents accordingly.



However, McDonald et al disclose further comprising: receiving a second request for the base copy of the media content item; and causing transmission of a second copy of the media content item in response to the second request for the base copy of the media content item, wherein the second copy of the media content item is statistically different from the first copy in accordance with the statistical performance criterion(the second request for the first video program,0046;0061; Upon or prior to receiving a request for viewing an HD video program, information corresponding to the display device coupled to STB 20 is transmitted by the STB 20 to VSO 320 or VHO 330, as shown in FIG. 3. Responsive to receiving the information corresponding to the display device, one or more computing devices cause retrieval of the display device's characteristics as necessary, if not already contained in the transmitted information or message from STB 20. The transmission of the first video program is effected by transmitting an instance of the requested HD video program as a compressed video stream in which compressed pictures have a spatial resolution that is lower than 1920.times.1080, resulting in a lower bit-rate,0035; one from a plurality of compressed versions or instances of the first video program, each exhibiting a respective set of compression characteristics that is 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI and Kocher by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 6, the combination of FUKUI and McDonald did not explicitly disclose    wherein the second copy of the media content item includes a second watermark different from the first watermark.

However, Kocher et al disclose  wherein the second copy of the media content item includes a second watermark different from the first watermark (portions can be different encrypted regions on the media and can be encrypted with different keys.,0126; content can insert forensic watermarks in decoded output for tracing pirate copies, abstract; to allow real-time watermark insertion during playback,0090;0037;0060-0061; "Robust" watermarks are known that can withstand conversions between formats (including re-recording from analog outputs) and provide varying degrees of security against attacks attempting to remove the watermark. In contrast, "fragile" watermarks have little or no ability to withstand format conversions but are easier to design and can carry more information, 0024).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Kocher to modify FUKUI and McDonald by applying different types of watermarks for the purpose of controlling access to video contents accordingly

Regarding claim 7, FUKUI and Kocher et al did not explicitly disclose wherein the second copy of media content item is generated by: replicating and applying a second transformation, different from the first transformation to the base copy of the media content item, wherein the second copy of the media content item satisfies the viewing performance criterion.

However, McDonald et al disclose wherein the second copy of media content item is generated by: replicating and applying a second transformation, different from the first transformation to the base copy of the media content item, wherein the second copy of the media content item satisfies the viewing performance criterion ( see fig.4 for providing multiple copies of an original video content using different parameter like SD, HD; the second request for the first video program,0046;0061; Upon or prior to receiving a request for viewing an HD video program, information corresponding to the display device coupled to STB 20 is transmitted by the STB 20 to VSO 320 or VHO 330, as shown in FIG. 3. Responsive to receiving the information corresponding to the display device, one or more computing devices cause retrieval of the display device's characteristics as necessary, if not already contained in the transmitted information or message from STB 20. The transmission of the first video program is effected by 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI and Kocher by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 8, FUKUI and Kocher et al did not explicitly disclose wherein the first transformation and the second transformation are of same type with different transformation parameters.

However, McDonald et al disclose wherein the first transformation and the second transformation are of same type with different transformation parameters(see 4 for the same type of compression having different bit-rates representing different transformation parameters; 0021;0036; A lower bit rate for a video program is thus attainable by transmitting a video program to STB 20 at a decreased bit-rate, for instance, obtained by encoding the picture 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI and Kocher by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 12, FUKUI and Kocher et al did not explicitly disclose further comprising: identifying a scene change in the first copy of the media content item; and selecting a different transformation to apply to the first copy of the media content item in accordance with the scene change.

However, McDonald et al disclose further comprising: identifying a scene change in the first copy of the media content item; and selecting a different transformation to apply to the first copy of the media content item in accordance with the scene change(a compressed version of the first video program is selected for transmission to STB 20 according to the first display device's characteristics and according to the characteristics of STB 20,0037; 0020; the compression characteristics of the first instance of the first video program are such that the spatial picture resolution, picture rate, or picture scan format, or any combination thereof, are modified from their corresponding original form at the time the video was created or imaged, 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI and Kocher by identifying movement or change in the scene s of the video contents for the purpose of selecting different copy or versions of the video contents accordingly.

 Regarding claim 13, FUKUI et al disclose wherein applying the first transformation includes: embedding an arbitrary identifier in the base copy to generate the first copy of the media content item (the QoS control program that causes said information processing terminal to execute a step of extracting the resource condition, 0039; 0042; 0045).

Regarding claim 14, FUKUI and Kocher et al did not explicitly disclose wherein applying the first transformation includes modifying one or more of elements, brightness, color, element location, display angle, scaling aspect, time delay, coordinates, and frame rate associated with the first copy of the media content item.

However, McDonald et al disclose wherein applying the first transformation includes modifying one or more of elements, brightness, color, element location, display angle, scaling aspect, time delay, coordinates, and frame rate associated with the first copy of the media content item(the bit rate corresponding to the perceived picture quality of the video content capable of being provided by an ensemble comprised of the display device, the set-top box, abstract; 0021; the spatial properties of the imaged objects in the scene, such as their respective textures, colors and shapes,0020; 0027).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI and Kocher by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 15, FUKUI and Kocher et al did not explicitly disclose further comprising: receiving multiple requests for the base copy of the media content item; and generating multiple copies of the media content item by replicating and applying multiple transformations, wherein the multiple transformations applied to the multiple copies of the media content item are statistically different.

However, McDonald et al disclose further comprising: receiving multiple requests for the base copy of the media content item; and generating multiple copies of the media content item by 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI and Kocher by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 18, FUKUI and McDonald et al did not explicitly disclose wherein applying the first transformation to the base copy of the media content item includes applying the first transformation to the first watermark, wherein the first transformation of the first watermark satisfies a watermark robustness criterion.

However, Kocher et al disclose wherein applying the first transformation to the base copy of the media content item includes applying the first transformation to the first watermark, wherein the first transformation of the first watermark satisfies a watermark robustness criterion (Watermarking: Watermarks are signals embedded in content that can be detected by a specialized detector but do not affect (or minimally affect) human perception of the content when played. Watermarks embedded in pictures, sound recordings, and images have been used by copyright holders to indicate that copying is not authorized, 0024; 0037; 0060-0061).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Kocher to modify FUKUI and McDonald by applying watermarking technique for the purpose of controlling access to video contents accordingly.

Regarding claim 19, FUKUI and Kocher et al did not explicitly disclose wherein applying the first transformation to the base copy of the media content item includes: reusing at least one of pre-analysis or a decoder associated the base copy of the media content item for transcoding of the first copy.

However, McDonald et al disclose wherein applying the first transformation to the base copy of the media content item includes: reusing at least one of pre-analysis or a decoder associated the base copy of the media content item for transcoding of the first copy (Compressed pictures are decompressed by a video decompression engine or video decoder in STB 20 to counter the effects of the video compression algorithm on the compressed sequence of pictures and to reconstruct the pictures into displayable form,0027).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI and Kocher by using decoder for the purpose of allowing the transcoded contents to be displayed on the screen.

Regarding claim 20, it is rejected using the same ground of rejection as claim 1.

Regarding claim 21, FUKUI et al disclose a method comprising: at a device including a processor and a non-transitory memory (see fig.1, elements 20 and 14; a processing unit including a CPU (central processing unit) and a main memory etc., a storage device (i.e. a hard disk) in which data used for processing and software are stored, an input/output unit and a communication control unit (CCU) etc, 0065; 0069; 0067);

receiving a first request for a base copy of a media content item (a content server receives a delivery request from an information processing terminal and a resource condition of that 

determining a first transformation based on a combination of a statistical performance criterion and a viewing performance criterion that is set relative to a view performance characterization of the base copy of the media content item((see fig.1 with element 15 for modifying a video content based on the capability of the devices requested the contents; modification means modifying content corresponding to said delivery request in accordance with said resource condition,0015; functioning as the modification means 15, the processing unit modifies the content corresponding to a delivery request in accordance with the aforementioned resource condition,0070).

But did not explicitly disclose generating a first copy of a media content item by replicating and applying the first transformation to the base copy of the media content item, wherein the first copy of the media content item satisfies the viewing performance criterion, and the first copy of the media content item is statistically different from the base copy of the media content item and previously generated copies of the media content item generated by the device in accordance with the statistical performance criterion; and transmitting the first copy of the media content item in combination with a first watermark to one or more display devices.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

And Kocher et al disclose transmitting the first copy of the media content item in combination with a first watermark to one or more display devices (Watermarking: Watermarks are signals embedded in content that can be detected by a specialized detector but do not affect (or minimally affect) human perception of the content when played. Watermarks embedded in pictures, sound recordings, and images have been used by copyright holders to indicate that copying is not authorized, 0024; 0037; 0060-0061).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Kocher to modify FUKUI and McDonald by applying watermarking technique for the purpose of controlling access to video contents accordingly.

Regarding claim 23, it is rejected using the same ground of rejection as claim 12.

Regarding claim 24, it is rejected using the same ground of rejection as claim 13.

Regarding claim 25, it is rejected using the same ground of rejection as claim 14.


Regarding claim 28, FUKUI et al disclose a system comprising: one or more receivers operable to receive a first request for a base copy of a media content item(a content server receives a delivery request from an information processing terminal and a resource condition of that terminal, abstract; receiving means receiving a delivery request from the information processing terminal and a resource condition of that terminal,0014; receiving means receiving a delivery request from the information processing terminal and a resource condition of that terminal,002 );

one or more transformers operable to: determine a first transformation based on a combination of a statistical performance criterion and a viewing performance criterion that is set relative to a view performance characterization of the base copy of the media content item(see fig.1 with element 15 for modifying a video content based on the capability of the devices requested the contents; modification means modifying content corresponding to said delivery request in accordance with said resource condition,0015; functioning as the modification means 15, the processing unit modifies the content corresponding to a delivery request in accordance with the aforementioned resource condition,0070).

But did not explicitly disclose generate a first copy of a media content item by replicating and applying the first transformation to the base copy of the media content item, wherein the first copy of the media content item satisfies the viewing performance criterion, and the first copy of the media content item is statistically different from the base copy of the media content 

However, McDonald et al disclose generate a first copy of a media content item by replicating and applying the first transformation to the base copy of the media content item, wherein the first copy of the media content item satisfies the viewing performance criterion, and the first copy of the media content item is statistically different from the base copy of the media content item and previously generated copies of the media content item generated by the device in accordance with the statistical performance criterion( fig.4 for generating multiple versions or copies of the same content according to some specific characteristics associated the user devices requesting the contents; a first display device's characteristics may exhibit a native display resolution of 1280.times.1024. Upon or prior to receiving a request for viewing an HD video program, information corresponding to the display device coupled to STB 20 is transmitted by the STB 20 to VSO 320 or VHO 330, as shown in FIG. 3. Responsive to receiving the information corresponding to the display device, one or more computing devices cause retrieval of the display device's characteristics as necessary, if not already contained in the transmitted information or message from STB 20. The transmission of the first video program is effected by transmitting an instance of the requested HD video program as a compressed video stream in which compressed pictures have a spatial resolution that is lower than 1920.times.1080, resulting in a lower bit-rate,0035; one from a plurality of compressed versions 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of McDonald to modify FUKUI by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

And Kocher et al disclose one or more transmitters operable to transmit the first copy of the media content item in combination with a first watermark to one or more display devices (Watermarking: Watermarks are signals embedded in content that can be detected by a specialized detector but do not affect (or minimally affect) human perception of the content when played. Watermarks embedded in pictures, sound recordings, and images have been used by copyright holders to indicate that copying is not authorized, 0024; 0037; 0060-0061).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Kocher to modify FUKUI and McDonald by applying watermarking technique for the purpose of controlling access to video contents accordingly.

Regarding claim 29, it is rejected using the same ground of rejection as claim 5.
Regarding claim 30, it is rejected using the same ground of rejection as claim 7.

Claims 9-11; 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI(US.Pub.No.20110060814) in view of McDonald(US.Pub.20080282307) and Kocher(US.Pub.No.20040133794) and Luby(US.Pub.No.20210211483).

Regarding claim 9, FUKUI and Kocher and McDonald et al did not explicitly disclose further comprising aligning a start and an end of the first transformation with segment boundaries.

However, LUBY et al disclose further comprising aligning a start and an end of the first transformation with segment boundaries(see fig8a for aligning the segments by showing starting and ending point of each segment; block sizing with aligned seek points over a plurality of versions of a media stream,0037; media segment may be accurately aligned. Tracks across representations may also be aligned by assigning each of them to the global timeline such that switching across representation may be seamless and joint presentation of media components in different representations may be synchronous, 0120; 0199; 0152; 0242).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Luby to modify FUKUI and Kocher and McDonald by 

Regarding claim 10, FUKUI and Kocher and McDonald et al did not explicitly disclose wherein at least one of the start or the end of the first transformation is within a respective segment boundary of the segment boundaries.

However, Luby et al disclose wherein at least one of the start or the end of the first transformation is within a respective segment boundary of the segment boundaries(see fig.8a;  changes to the Media Presentation Description take place at segment boundaries, and so for each representation, the change an element actually takes place at the next segment boundary,0310).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Luby to modify FUKUI and Kocher and McDonald by aligning segments of video contents for the purpose of identifying starting point and ending point of transformation or modification accordingly.

Regarding claim 11 , FUKUI and Kocher and McDonald et al  did not explicitly disclose  wherein generating the first copy of the media content item by replicating and applying the first transformation to the base copy of the media content item includes: identifying a middle point of a portion in the first copy of the media content item; increasing a magnitude of the first 

However, Luby et al disclose seek points may also occur in the middle of a block, and there may be data in the segment indexing that indicates where that RAP or seek point is within the block or fragment,0206;0544; increases compression efficiency for these versions resulting in a higher quality presentation for a given available bandwidth and this an improved user experience,0213; the media data in the segment is ordered such that the quality of the segment is increasing while downloading the data gradually from the beginning of the segment; the gradual increase of the quality is applied for each block or fragment contained in the segment, such that the fragment requests can be done to address the scalable approach,0379; the value of B.sub.current will decrease as media is played out and may increase each time new data for a block is received,0397-0398.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Luby to modify FUKUI and Kocher and McDonald by applying a technique to modify quality of the video contents based on the bandwidth capability for the purpose of increasing satisfaction of the users.

Regarding claim 22, it is rejected using the same ground of rejection as claim 11.

s 16-17; 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI (US.Pub.No.20110060814) in view of McDonald (US.Pub.20080282307) and Kocher (US.Pub.No.20040133794) and Reddy (US.Pub.No.20160026393).

Regarding claim 16, FUKUI and Kocher and McDonald et al did not explicitly disclose wherein generating the first copy of the media content item by replicating and applying the first transformation to the base copy of the media content item includes: replicating a subportion of the media content item to generate the first copy; and applying the first transformation to the subportion of the media content item.

However, Reddy et al disclose wherein generating the first copy of the media content item by replicating and applying the first transformation to the base copy of the media content item includes: replicating a subportion of the media content item to generate the first copy; and applying the first transformation to the subportion of the media content item(processor is to break a segment into subsegments, calculate subsegment tags for each subsegment, identify one or more references to one or more previously stored subsegments, abstract; all or the portion of data stored on storage system 100 is replicated on replica system 120,0028; data that is being replicated on a remote site, or any other appropriate data stream or portion of a data block,0035; duplicate portions of the segment are found using subsegmenting. Subsegmenting allows the use of large segments for distributing efficiently to nodes and smaller subsegments for efficiency of compression on a given node while allowing sequentially accessed subsegments to be stored sequentially,0022).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Reddy to modify FUKUI and Kocher and McDonald by applying sub-segmenting technique to duplicate or replicate portions of video content for the purpose of increasing efficiency of compression or transformation of media content.

Regarding claim 17 , FUKUI and Kocher and McDonald et al  did not explicitly disclose  wherein applying the first transformation to the base copy includes: for each of the subportion, applying a different transformation.

However, Reddy et al disclose wherein applying the first transformation to the base copy includes: for each of the subportion, applying a different transformation(0022; a cluster node's capacity or other capabilities are considered in assigning a segment to a cluster node,0021; processor is to break a segment into subsegments, calculate subsegment tags for each subsegment, identify one or more references to one or more previously stored subsegments, abstract; all or the portion of data stored on storage system 100 is replicated on replica system 120,0028 ).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Reddy to modify FUKUI and Kocher and McDonald by applying sub-segmenting technique to duplicate or replicate portions of video content for the purpose of increasing efficiency of compression or transformation of media content.

Regarding claim 26, it is rejected using the same ground of rejection as claim 16.
Regarding claim 27, it is rejected using the same ground of rejection as claim 17.

                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEAN D SAINT CYR/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425